Morton, J.
The order, being for the whole sum due, and given in good faith for a sufficient consideration, constituted an assignment of the amount in the hands of the savings bank. Macomber v. Doane, 2 Allen, 541, and cases cited. The assignment took effect when it was delivered, and transferred to the claimant all the funds of the defendant then held by the bank, both principal and interest. The qualified acceptance by the bank of the order, after the trustee process was served, could not affect the rights of the claimant. It does not appear that he waived any of his rights. Nor does it appear in the statement of facts, that the bank held any money of the defendant deposited by him after the order was given. The clear inference is to the contrary. There was therefore nothing in the hands of the bank which could be attached by the trustee process.
•The contract of assignment was not void. If voidable by the defendant upon the ground of his infancy, it cannot be avoided by his creditors. McCarty v. Murray, 3 Gray, 578. Kendall v. Lawrence, 22 Pick. 540. Judgment for the claimant.